DETAILED ACTION
	For this Office action, Claims 1, 2, 5-10, 14, 15 and 18-20 are pending.  Claims 3, 4, 11-13, 16-17 and 21-22 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-10, 14, 15 and 18-20 under 35 U.S.C. 102(b) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent Claims 1 and 14 to further comprise the limitations of now canceled Claims 21 and 22.  Upon further consideration of the amended claims and the corresponding arguments, the grounds of rejection have been withdrawn; however, new grounds of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-10, 14, 15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and corresponding apparatus for detecting leaks during a blood treatment; however, the claimed leak detection only comprises the storing and filtering data representative of a detected pressure and indicating a probability of a leak based on a signal responsive to the filtered data.  Stored data and signals, without further practical application based on said data and signals, are considered abstract ideas.  This judicial exception is not integrated into a practical application because the end result of the leak detection methods/systems is only the indication of a probability of a leak in the system without any application that, for instance, adjusts the blood treatment machine or rectifies the probably leak without going beyond the scope of the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practical applications recited within the claim language are considered routine and well known in the art of blood treatment (blood treatment machine, first blood line, blood pump, etc.; see cited 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5-8, 14, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleinekofort, US 6221040 (found in IDS filed 12/16/2019), in view of Gross, US Pat Pub. 2002/0174721.
Regarding instant Claim 1, Kleinekofort discloses a method for detecting a leak during a blood treatment (Abstract; Figure 2; Col. 5, Lines 42-56; Col. 6, Lines 60-67; Col. 9, Lines 8-19; device for detecting blood leak in the blood lines of a blood treatment), comprising:  at a blood treatment machine, pumping blood to a patient through a first blood line with a blood pump (Figure 2; Col. 5, Lines 17-56; dialysis machine with dialyzer 1 pumps blood to patient through venous blood line 7; peristaltic blood pump 6); storing data representative of pressure in the first blood line in a buffer (Figure 2; Figure 3; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; memory unit 23 stores successive number of pressure readings; successive number of readings serves as a buffer against short term artificial pressure fluctuations); filtering 
	While Kleinekofort discloses an operation to reduce or remove the effects of pressure fluctuations due to pump operation (Figure 2; Figure 3; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; Col. 7, Lines 20-31), the reference is silent on the filtering being performed with a low-pass filter with a cutoff frequency at or below a pulsation frequency of the blood pump that pumps the blood to the patient through the first blood line.
	Gross discloses a method and device for detecting stenosis in a tubular line system in the same field of endeavor as Kleinekofort, as it solves the mutual problem of detecting undesirable effects in a line system for extracorporeal hemotherapy (Abstract; detection of stenosis).  Gross further discloses a low-pass filter within the system having a cutoff frequency at a pulsation frequency of a blood pump that pumps blood to a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filtering of data of Kleinekofort by further requiring that the filtering is performed with a low-pass filter with a cutoff frequency at or below a pulsation frequency of the blood pump that pumps the blood to the patient through the first blood line as taught by Gross because Gross discloses such a low-pass filter removes the fundamental frequency of the blood pump while monitoring for abnormalities in a blood line (Gross, Abstract; Figure 6; Paragraph [0031]; Paragraph [0033]; Paragraph [0041]; Paragraph [0042]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Kleinekofort further discloses wherein the first signal is generated responsively to a predefined change in the pressure in the first blood line and responsively to a calculation that is responsive to a constant pressure occurring before and after the predefined change in the pressure in the first blood line (Figure 2; Figure 3; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; calculation of pressure is made and values compared to determine if potential leak is present, values corresponding to normal pressure operation are compared to detected value, and alarm condition is raised based on deviation from normal operating pressure parameters).  
Regarding instant Claim 5, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Kleinekofort further discloses wherein the first signal is generated responsively to a change of 17% in the pressure data in the first blood line occurring between two intervals during which the pressure remained within a predefined range for a predefined time (Figure 6; Col. 8, Lines 21-30; pressure drop of 17% or more is detected, wherein during time intervals before and after the drop seen in Figure 6 there is a predefined range of pressures detected).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Kleinekofort further discloses wherein the first signal is generated responsively to a change of a predefined magnitude in the pressure in the first blood line occurring between two intervals during which the pressure remained within a predefined range for a predefined time (Figure 2; Figure 3; Figure 6; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; Col. 8, Lines 21-30; magnitude of pressure drop as seen in Figure 6 is detected for a predefined time, wherein alarm condition is detected).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Kleinekofort further discloses wherein the first signal is generated responsively to a change of a predefined percentage of magnitude in the pressure in the first blood line occurring between two intervals during which the pressure remained within a predefined range for a predefined time (Figure 2; Figure 3; Figure 6; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; Col. 8, Lines 21-30; magnitude of pressure drop, including a percentage of said drop, as seen in Figure 6 is detected for a predefined time, wherein alarm condition is detected).
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Kleinekofort further discloses comprising, at said controller, responsively to said first signal, commanding a leak verification operation and receiving a second signal indicating whether the leak in said first blood line is verified (Figure 2; Figure 3; Figure 6; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 67; measurement of both pressures in arterial and venous line are considered for leak detection, signal determining sum of Ps values compared to threshold Mn value is second check for leak detection as seen in Figure 3).  
Regarding instant Claim 14, Kleinekofort discloses an apparatus for detecting leaks while performing a blood treatment (Abstract; Figure 2; Col. 5, Lines 42-56; Col. 6, Lines 60-67; Col. 9, Lines 8-19; device for detecting blood leak in the blood lines of a blood treatment), comprising:  a blood pump constructed to pump blood to a patient through a first blood line (Figure 2; Col. 5, Lines 17-56; dialysis machine with dialyzer 1 pumps blood to patient through venous blood line 7 via pump 6); a pressure sensor coupled to the first blood line for measuring a pressure therein (Figure 2; Figure 3; Col. 5, Lines 42-56; Col. 6, Lines 32-67; pressure sensor 19); a buffer for storing pressure data therein (Figure 2; Figure 3; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; memory unit 23 stores successive number of pressure readings; successive number of readings serves as a buffer against short term artificial pressure fluctuations); and a control module configured to subject the pressure data in said buffer to filtering to remove at least noise from said blood pump, and configured to generate a first signal, based on the filtered pressure data, indicating a probability of a leak in the first blood line responsively to a predefined change in the pressure in the first blood line 
	While Kleinekofort discloses an operation to reduce or remove the effects of pressure fluctuations due to pump operation (Figure 2; Figure 3; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; Col. 7, Lines 20-31), the reference is silent on the control module performing the filtering with a low-pass filter with a cutoff frequency at or below a pulsation frequency of the blood pump that pumps the blood to the patient through the first blood line.
	Gross discloses a method and device for detecting stenosis in a tubular line system in the same field of endeavor as Kleinekofort, as it solves the mutual problem of detecting undesirable effects in a line system for extracorporeal hemotherapy (Abstract; detection of stenosis).  Gross further discloses a control module including a low-pass filter within the system having a cutoff frequency at a pulsation frequency of a blood pump that pumps blood to a patient through a blood line for the benefit of removing the fundamental frequency of the blood pump while monitoring for abnormalities in a blood line (Abstract; Figure 6; Paragraph [0031]; Paragraph [0033]; Paragraph 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control module of Kleinekofort by further requiring that the filtering is performed with a low-pass filter with a cutoff frequency at or below a pulsation frequency of the blood pump that pumps the blood to the patient through the first blood line as taught by Gross because Gross discloses such a low-pass filter removes the fundamental frequency of the blood pump while monitoring for abnormalities in a blood line (Gross, Abstract; Figure 6; Paragraph [0031]; Paragraph [0033]; Paragraph [0041]; Paragraph [0042]).  
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Kleinekofort further discloses wherein the control module is configured to generate the first signal responsively to a predefined change in the pressure in the first blood line and responsively to a calculation that is responsive to a constant pressure occurring before and after the predefined change in the pressure in the first blood line (Figure 2; Figure 3; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 3; Col. 6, Lines 32-67; calculation of pressure is made and values compared to determine if potential leak is present, values corresponding to normal pressure operation are compared to detected value, and alarm condition is raised based on deviation from normal operating pressure parameters).  
Regarding instant Claim 18, Claim 14, upon which Claim 18 is dependent, has been rejected above.  Kleinekofort further discloses wherein the control module is configured to generate the first signal responsively to a change of a predefined 
Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Kleinekofort discloses a second control module for controlling the blood pump (Figure 2; Col. 3, Lines 43-51; Col. 5, Lines 17-56; controller controls rate of pumping, including stopping the blood pump with the detection of a leak), wherein the second control module is configured to command a leak verification operation in response to said first signal (Figure 2; Figure 3; Figure 6; Col. 4, Lines 21-62; Col. 5, Lines 42-56; Col. 5, Line 64-Col. 6, Line 67; measurement of both pressures in arterial and venous line are considered for leak detection, signal determining sum of Ps values compared to threshold Mn value is second check for leak detection as seen in Figure 3).  

Claims 9, 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleinekofort, US 6221040 (found in IDS filed 12/16/2019), in view of Gross, US Pat Pub. 2002/0174721, as applied to claims 9 and 14 respectively above, and further in view of Utterberg et al. (herein referred to as “Utterberg”, US Pat Pub. 2007/0010779).
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Kleinekofort discloses wherein said controller is configured to 
	However, Kleinekofort is silent on said controller controlling a direction of said pumping and said leak verification operation including reversing a flow of blood in said first blood line and detecting air in said first blood line.
	Utterberg discloses a blood leak monitoring method and apparatus in the same field of endeavor as Kleinekofort, as it solves the mutual problem of monitoring an extracorporeal blood circuit for a leak (Abstract).  Utterberg further discloses a controller that controls a direction of pumping in a portion of a blood line, wherein a leak verification operation of reversing the flow of blood in said blood line is performed (Paragraph [0027]; Paragraph [0040]; control unit operates pumping in a manner that reverses the flow of blood in a venous line).  The reversal of flow allows the drawing of blood from the venous line and drawing air bubbles into said line at the leak, wherein the bubbles may then be detected to verify a leak (Paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller, pump and leak verification operation of Kleinekofort to further have the controller reverse the flow of blood through the blood line via the pump and detect air within the blood line as taught by Utterberg because Utterberg discloses such reversal and detection of air bubbles will confirm the presence of a leak within the blood line (Utterberg, Paragraph [0016]; Paragraph [0027]; Paragraph [0040]).
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose comprising, at said 
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  Kleinekofort discloses wherein said controller is configured to control a rate of said pumping (Figure 2; Col. 3, Lines 43-51; Col. 5, Lines 17-56; controller controls rate of pumping, including stopping the blood pump with the detection of a leak).
	However, the combined references are silent on said controller controlling a direction of said pumping and said leak verification operation including reversing a flow of blood in said first blood line and a detector configured to detect air in said first blood line.
	Utterberg discloses a blood leak monitoring method and apparatus in the same field of endeavor as Kleinekofort, as it solves the mutual problem of monitoring an extracorporeal blood circuit for a leak (Abstract).  Utterberg further discloses a controller that controls a direction of pumping in a portion of a blood line, wherein a leak verification operation of reversing the flow of blood in said blood line is performed (Paragraph [0027]; Paragraph [0040]; control unit operates pumping in a manner that reverses the flow of blood in a venous line).  The reversal of flow allows the drawing of blood from the venous line and drawing air bubbles into said line at the leak, wherein the bubbles may then be detected to verify a leak (Paragraph [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/08/2022